REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to an implantable medical device comprising a polymer substrate with a surface portion extending from the surface into the polymer substrate having at least one nanofiber.  Each nanofiber consists of at least one first portion and at least one second portion.  The first portion forms one or more loops interpenetrating the surface portion and mechanically fixed to the substrate while the second portion projects from the surface forming a surface morphology that is antimicrobial.  A cross-linked polyethylene glycol coating is mechanically linked to at least one second portion of the at least one nanofiber.  The at least one nanofiber is biostable and comprising a fluoropolymer or polyurethane.
	Lu et al. and Dubrow et al. represent the closest prior art.  Upon reconsideration in view of the amendments and arguments presented by the application in the reply filed 11 November 2021, the examiner agrees that neither Lu et al. nor Dubrow et al., individually or taken together, teach or fairly suggest an implantable medical device as recited in the claims.  Specifically, the examiner agrees with the applicant that neither Lu et al. nor Dubrow et al. teach or fairly suggest biostable nanofibers consisting of first portion(s) forming loops interpenetrated with the surface portion of the substrate and and second portion(s) projecting from the surface forming a surface morphology that is antimicrobial.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787